DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (US 4,336,329) in view of Andersson et al. (US 2013/0316446), in view of Hasegawa et al. (US 2006/0128005) and further in view of GE Healthcare Life Sciences (“Wave Bioreactor 2/10 and 20/50 systems” 2011, from IDS).

Regarding claims 1, 7, 16 Hesse discloses a biomanufacturing apparatus comprising,
a housing including top and bottom faces which allow stacking of plural housings, (See Hesse Figs. 1-4 wherein there is a housing 11 having top and bottom faces, the device is three dimensional and as such must have top and bottom faces which allow stacking of plural housings if one so wished.)
and an access door at a front side of the housing, (See Hesse Fig. 4 wherien a door 11C is provided at a front side of the housing.)
a substantially enclosed bioreactor chamber inside the housing accessible via the door, (See Hesse Abstract and Figs 1-4 wherein a substantially enclosed chamber 10 is provided inside the housing a accessible via the door.)
a further substantially enclosed region inside the housing containing at least one of electrical parts and electronic control components, (See Hesse Fig. 2 wherein the enclosed region 10 includes electrical parts, i.e. plug 39, and elements which are plugged there into.)
wherein the chamber comprises a rocking device. (See Hesse Col. 8 Lines 18-35 wherien a rocking device may be provided in the chamber 10.)



Andersson discloses a rocking device for use in cell culture comprising a tray for supporting a bioreactor, (See Andersson Abstract and Figs. 1-2 wherein there is a tray 4 for supporting a bioreactor.)
a tray support including a mechanism for rocking the tray in use; (See Andersson Abstract and Figs. 1-2 wherein there is a tray support including a mechanism 3 for rocking the tray in use.)
the tray having complementary formations allowing movement of tray relative to the tray support toward the front side to allow more convenient access to the bioreactor. Such co-operating elements also allow movement of the tray relative to the meachanism for rocking, and the electrical parts and electoral control components.(See Andersson Fig. 1-2 and [0021] and [0023] wherein the tray and tray holder have complementary formations allowing movement and removal of the tray from the tray support toward a front side to allow more convenient, i.e. ergonomic, access to the bioreactor. Such movement and removal of the tray from the tray support also provide movement of the tray relative to the mechanism for rocking and relative to electrical parts and electrical control components)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an rocking device such as that described by Andersson in the device of Hesse because such a rocking device represents a specific rocking device as is required by Hesse and such a device allows more ergonomic use as would be desirable in the device of Hesse.

modified Hesse discloses all the claim limitations as set forth above as well as the device wherein the complimentary formations connecting the tray and tray support may include any other known coupling mechanisms but does not specify a dovetail and dovetail slot, i.e. connections requiring a sliding movement.

Hasegawa discloses an incubation device for holding bioreactors wherein a tray holding the bioreactors is mounted to a tray holding device by utilizing a dovetail and dovetail slot. (See Abstract and [0052]-[0059] wherein a dovetail and dovetail slot are utilized to connect a tray to a tray holding device)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an connection including a dovetail and dovetail slot connections as described by Hasegawa in the device of modified Hesse because such a connection is known to be utilized to connect trays to tray supports in incubation devices and such a connection allows secure and guided placement of the two devices as would be desirable in the device of modified Hesse.
	It is noted that a dovetail and dovetail slot are slidable connections which are secure and constrain the tray to remain slidably secured to the tray support during the secured sliding movement and allow 


Modified Hesse also discloses that there may be provided various shelves but does not specifically disclose the shelfs being slidable out of the incubator chamber so that a tray may be disconnected via slidable movement at least partially outside of chamber.

GE Healthcare Life Sciences discloses a biomanufacturing device wherein a cabinet is provided with slide-out shelves each holding a rocking device and bioreactors thereon wherein said slide out shelfs provide easy access to instrumentation within said chamber.  (See Page 4 and Fig. 5 wherein such a cabinet is shown and slide-out shelves are described.)


	It is noted that when such slide-out shelves are provided as described above the device is fully configured for the sliding removal of the tray from the tray support at least partially outside of the chamber.

Regarding claim 2 modified Hesse discloses all the claim limitations as set forth above as well as the device wherein the complimentary formations may include any other known coupling mechanisms but does not specify a tee slot and tee formation.
In regards to a T slot and T formation shape instead of a dovetail slot and dovetail shape such a modification would have required a mere change of shape which would have been obvious to one of ordinary skill in the art a the time of filing because ).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

 Regarding claim 3 modified Hesse discloses all the claim limitations as set forth above as well as the device wherein the tray is separable from the tray support once the tray support has been moved toward the front side. (See Andersson Fig. 2 wherein the tray 4 is separable from the tray support 8 once the tray support has been moved toward the front side as shown in Fig. 2.)

4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (US 4,336,329) in view of Andersson et al. (US 2013/0316446) in view of Hasegawa et al. (US 2006/0128005) and GE Healthcare Life Sciences (“Wave Bioreactor 2/10 and 20/50 systems” 2011, from IDS) as applied to claims above, and further in view of Gebauer et al. (US 2012/0258441).

Regarding claims 4-5 modified Hesse discloses all the claim limitations as set forth above but does not specifically disclose the device comprising a heater plate.

Gebauer et al. discloses a rocking platform for supporting a bioreactor wherein a tray is provided on a tray support and wherein a heater plate forms the underside of the tray such that a bioreactor is supported directly on its underside by the heater plate in use. (See Gebauer et al. Abstract, Fig. 1 and [0014] wherein a heater pad, i.e. heater plate, is provided on an underside of the tray so such that a bioreactor is supported directly on its underside by the heater plate in use.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a heater pat, i.e. plate, provided to form an underside of the tray as described by Gebauer et al. in the device of modified Hesse because such a heater pad allows control over temperature of materials within the bioreactor so that specific materials may be grown therein in a controlled manner as would be desirable in the device of modified Hesse and one would have a reasonable expectation of success in so doing.
	It is noted that when the heater plate is formed on an underside of the tray it is mounted on the tray support by complementary demountable formations, i.e. those which connect the tray to the tray support.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (US 4,336,329) in view of Andersson et al. (US 2013/0316446) in view of Hasegawa et al. (US 2006/0128005) and GE Healthcare Life Sciences (“Wave Bioreactor 2/10 and 20/50 systems” 2011, from IDS) as applied to claims above, and further in view of Weinfield et al. (US 2006/0191893).

Regarding claim 6 modified Hesse discloses all the claim limitations as set forth above as well as the device wherein the complimentary formations may include any other known coupling mechanisms but does not specify at least one sprung locking pin.

Weinfield et al. discloses a device coupling mechanism for positioning a tray within a device wherein a sprung locking pin is provided to ensure centering of the tray within the device.  (See Weinfield Abstract, Fig. 3, and [0106] wherein a spring locking pin 37 is provided as part of a coupling mechanism.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a sprung locking pin as described by Wienfield et al. on the tray coupling device of modified Hesse because such a sprung locking pin ensures proper centering and connection of two devices as would be desirable in the device of modified Hesse.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (US 4,336,329) in view of Andersson et al. (US 2013/0316446) in view of Hasegawa et al. (US 2006/0128005), GE Healthcare Life Sciences (“Wave Bioreactor 2/10 and 20/50 systems” 2011, from IDS), and Gebauer et al. (US 2012/0258441) as applied to claims above, and further in view of Weinfield et al. (US 2006/0191893).



Weinfield et al. discloses a device coupling mechanism for positioning a tray within a device wherein a sprung locking pin is provided to ensure centering of the tray within the device.  (See Weinfield Abstract, Fig. 3, and [0106] wherein a spring locking pin 37 is provided as part of a coupling mechanism.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a sprung locking pin as described by Wienfield et al. on the tray coupling device of modified Hesse because such a sprung locking pin ensures proper centering and connection of two devices as would be desirable in the device of modified Hesse.

Claims 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesse et al. (US 4,336,329) in view of Andersson et al. (US 2013/0316446) in view of Gebauer et al. (US 2012/0258441).
in view of Weinfield et al. (US 2006/0191893), in view of in view of Hasegawa et al. (US 2006/0128005), and further in view GE Healthcare Life Sciences (“Wave Bioreactor 2/10 and 20/50 systems” 2011, from IDS).

Regarding claims 10-13, 15 and 17 Hesse discloses a biomanufacturing apparatus comprising,
a housing including top and bottom faces which allow stacking of plural housings, (See Hesse Figs. 1-4 wherein there is a housing 11 having top and bottom faces, the device is three dimensional and as such must have top and bottom faces which allow stacking of plural housings if one so wished.)

a substantially enclosed bioreactor chamber inside the housing accessible via the door, (See Hesse Abstract and Figs 1-4 wherein a substantially enclosed chamber 10 is provided inside the housing a accessible via the door.)
a further substantially enclosed region inside the housing containing at least one of electrical parts and electronic control components, (See Hesse Fig. 2 wherein the enclosed reagion 10 includes electrical parts, i.e. plug 39, and elements which are plugged there into.)
wherein the chamber comprises a rocking device. (See Hesse Col. 8 Lines 18-35 wherien a rocking device may be provided in the chamber 10.)

Hesse does not disclose the specifics of the rocking device.

Andersson discloses a rocking device for use in cell culture comprising a tray for supporting a bioreactor, (See Andersson Abstract and Figs. 1-2 wherein there is a tray 4 for supporting a bioreactor.)
a tray support including a mechanism for rocking the tray in use; (See Andersson Abstract and Figs. 1-2 wherein there is a tray support including a mechanism 3 for rocking the tray in use.)
the tray having complementary formations allowing movement of tray relative to the tray support toward the front side to allow more convenient access to the bioreactor. Such co-operating elements also allow movement of the tray relative to the mechanism for rocking, and the electrical parts and electoral control components.(See Andersson Fig. 1-2 and [0021] and [0023] wherein the tray and tray holder have complementary formations allowing movement and removal of the tray from the tray support toward a front side to allow more convenient, i.e. ergonomic, access to the bioreactor. Such 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an rocking device such as that described by Andersson in the device of Hesse because such a rocking device represents a specific rocking device as is required by Hesse and such a device allows more ergonomic use as would be desirable in the device of Hesse.

modified Hesse discloses all the claim limitations as set forth above as well as the device wherein but does not specifically disclose the device comprising a heater plate.

Gebauer et al. discloses a rocking platform for supporting a bioreactor wherein a tray is provided on a tray support and wherein a heater plate forms the underside of the tray such that a bioreactor is supported directly on its underside by the heater plate in use. (See Gebauer et al. Abstract, Fig. 1 and [0014] wherein a heater pad, i.e. heater plate, is provided on an underside of the tray so such that a bioreactor is supported directly on its underside by the heater plate in use.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a heater pat, i.e. plate, provided to form an underside of the tray as described by Gebauer et al. in the device of modified Hesse because such a heater pad allows control over temperature of materials within the bioreactor so that specific materials may be grown therein in a controlled manner as would be desirable in the device of modified Hesse and one would have a reasonable expectation of success in so doing.


modified Hesse discloses all the claim limitations as set forth above as well as the device wherein the complimentary formations may include any other known coupling mechanisms but does not specify at least one sprung locking pin.

Weinfield et al. discloses a device coupling mechanism for positioning a tray within a device wherein a sprung locking pin is provided to ensure centering of the tray within the device.  (See Weinfield Abstract, Fig. 3, and [0106] wherein a spring locking pin 37 is provided as part of a coupling mechanism.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a sprung locking pin as described by Wienfield et al. on the tray coupling device of modified Hesse because such a sprung locking pin ensures proper centering and connection of two devices as would be desirable in the device of modified Hesse.

Modified Hesse also discloses that there may be provided various shelves but does not specifically disclose the shelfs being slidable out of the incubator chamber so that a tray may be disconnected via slidable movement at least partially outside of chamber.

GE Healthcare Life Sciences discloses a biomanufacturing device wherein a cabinet is provided with slide-out shelves each holding a rocking device and bioreactors thereon wherein said slide out shelfs 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide slide-out shelves holding rocking devices and bioreactors as described by GE Healthcare Life Sciences in the device of modified Hesse because such slide-out shelves are known to be used in biomanufacturing cabinets such as those described by Hesse and allow holding of multiple rocking devices and bioreactors thus increasing device capacity and allow ease of access to instrumentation as would be desirable in the device of modified Hesse.
	It is noted that when such slide-out shelves are provided as described above the device is fully configured for the sliding removal of the tray from the tray support at least partially outside of the chamber.
modified Hesse discloses all the claim limitations as set forth above as well as the device wherein the tray is separable from the tray support once the tray support has been moved toward the front side. (See Andersson Fig. 2 wherein the tray 4 is separable from the tray support 8 once the tray support has been moved toward the front side as shown in Fig. 2.)

modified Hesse discloses all the claim limitations as set forth above as well as the device wherein the complimentary formations may include any other known coupling mechanisms but does not specify a dovetail and dovetail slot, i.e. connections requiring a sliding movement.

Hasegawa discloses an incubation device for holding bioreactors wherein a tray holding the bioreactors is mounted to a tray holding device by utilizing a dovetail and dovetail slot. (See Abstract and [0052]-[0059] wherein a dovetail and dovetail slot are utilized to connect a tray to a tray holding device)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an connection including a dovetail and dovetail slot connections as described by Hasegawa in the device of modified Hesse because such a connection is known to be utilized to connect trays to tray supports in incubation devices and such a connection allows secure and guided placement of the two devices as would be desirable in the device of modified Hesse
	It is noted that a dovetail and dovetail slot are slidable connections which are secure and constrain the tray to remain slidably secured to the tray support during the secured sliding movement,

Regarding claim 14 modified Hesse discloses all the claim limitations as set forth above as well as the device wherein the complimentary formations may include any other known coupling mechanisms but does not specify a tee slot and tee formation.
Furthermore in regards to using a T slot and T formation shape instead of a dovetail slot and dovetail shape such a modification would have required a mere change of shape which would have been obvious to one of ordinary skill in the art a the time of filing because ).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding 1-3, 7, and 16 the claims of copending Application No. 15/755,084 discloses all the claim limitations and are generally more specific but does not specifically discloses secured slidable formations and but does not specify a tee slot and tee formation.

Hasegawa discloses an incubation device for holding bioreactors wherein a tray holding the bioreactors is mounted to a tray holding device by utilizing a dovetail and dovetail slot. (See Abstract and [0052]-[0059] wherein a dovetail and dovetail slot are utilized to connect a tray to a tray holding device)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an connection including a dovetail and dovetail slot connections as described by Hasegawa in the device of copending Application No. 15/755,084 because such a connection is known to be utilized to connect trays to tray supports in incubation devices and such a connection allows secure and guided placement of the two devices as would be desirable in the device of copending Application No. 15/755,084.

Furthermore in regards to a T slot and T formation shape instead of a dovetail slot and dovetail shape such a modification would have required a mere change of shape which would have been obvious to one of ordinary skill in the art a the time of filing because ).  The change in configuration of shape of a 


Claims 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-15 of copending Application No. 15/755,084 in view of Hasegawa et al. (US 2006/0128005) as applied to claims above and in view of Gebauer et al. (US 2012/0258441)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claims 4-5 copending Application No. 15/755,084 discloses all the claim limitations as set forth above as well as the device wherein but does not specifically disclose the device comprising a heater plate.

Gebauer et al. discloses a rocking platform for supporting a bioreactor wherein a tray is provided on a tray support and wherein a heater plate forms the underside of the tray such that a bioreactor is supported directly on its underside by the heater plate in use. (See Gebauer et al. Abstract, Fig. 1 and [0014] wherein a heater pad, i.e. heater plate, is provided on an underside of the tray so such that a bioreactor is supported directly on its underside by the heater plate in use.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a heater pat, i.e. plate, provided to form an underside of the tray as described by Gebauer et al. in the device of copending Application No. 15/755,084 because such a heater pad allows control over temperature of materials within the bioreactor so that specific materials may be grown therein in a controlled manner 
	It is noted that when the heater plate is formed on an underside of the tray it is mounted on the tray support by complementary demountable formations, i.e. those which connect the tray to the tray support.

Claims 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-15 of copending Application No. 15/755,084 in view of Hasegawa et al. (US 2006/0128005) as applied to claims above in view of Weinfield et al. (US 2006/0191893).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Regarding claim 6 copending Application No. 15/755,084 discloses all the claim limitations as set forth above as well as the device wherein the complimentary formations may include any other known coupling mechanisms but does not specify at least one sprung locking pin.

Weinfield et al. discloses a device coupling mechanism for positioning a tray within a device wherein a sprung locking pin is provided to ensure centering of the tray within the device.  (See Weinfield Abstract, Fig. 3, and [0106] wherein a spring locking pin 37 is provided as part of a coupling mechanism.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a sprung locking pin as described by Wienfield et al. on the tray coupling device of copending Application No. 


Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-15 of copending Application No. 15/755,084 in view of Hasegawa et al. (US 2006/0128005) as applied to claims above in view of Gebauer et al. (US 2012/0258441) as applied above and further in view of Weinfield et al. (US 2006/0191893).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 8 copending Application No. 15/755,084 discloses all the claim limitations as set forth above as well as the device wherein the complimentary formations may include any other known coupling mechanisms but does not specify at least one sprung locking pin.

Weinfield et al. discloses a device coupling mechanism for positioning a tray within a device wherein a sprung locking pin is provided to ensure centering of the tray within the device.  (See Weinfield Abstract, Fig. 3, and [0106] wherein a spring locking pin 37 is provided as part of a coupling mechanism.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a sprung locking pin as described by Wienfield et al. on the tray coupling device of copending Application No. 15/755,084 because such a sprung locking pin ensures proper centering and connection of two devices as would be desirable in the device of copending Application No. 15/755,084.

Claims 10-15, and 17  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-15 of copending Application No. 15/755,084 in view of Hasegawa et al. (US 2006/0128005)  in view of Gebauer et al. (US 2012/0258441) as applied above and further in view of Weinfield et al. (US 2006/0191893).

The claims of copending Application No. 15/755,084 discloses all the claim limitations and are generally more specific but does not specifically discloses secured slidable formations and but does not specify a dovetail and dovetail slot or tee slot and tee formation.

Hasegawa discloses an incubation device for holding bioreactors wherein a tray holding the bioreactors is mounted to a tray holding device by utilizing a dovetail and dovetail slot. (See Abstract and [0052]-[0059] wherein a dovetail and dovetail slot are utilized to connect a tray to a tray holding device)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an connection including a dovetail and dovetail slot connections as described by Hasegawa in the device of copending Application No. 15/755,084 because such a connection is known to be utilized to connect trays to tray supports in incubation devices and such a connection allows secure and guided placement of the two devices as would be desirable in the device of copending Application No. 15/755,084.

Furthermore in regards to a T slot and T formation shape instead of a dovetail slot and dovetail shape such a modification would have required a mere change of shape which would have been obvious to one of ordinary skill in the art a the time of filing because ).  The change in configuration of shape of a 

Gebauer et al. discloses a rocking platform for supporting a bioreactor wherein a tray is provided on a tray support and wherein a heater plate forms the underside of the tray such that a bioreactor is supported directly on its underside by the heater plate in use. (See Gebauer et al. Abstract, Fig. 1 and [0014] wherein a heater pad, i.e. heater plate, is provided on an underside of the tray so such that a bioreactor is supported directly on its underside by the heater plate in use.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a heater pat, i.e. plate, provided to form an underside of the tray as described by Gebauer et al. in the device of copending Application No. 15/755,084 because such a heater pad allows control over temperature of materials within the bioreactor so that specific materials may be grown therein in a controlled manner as would be desirable in the device of copending Application No. 15/755,084 and one would have a reasonable expectation of success in so doing.
	It is noted that when the heater plate is formed on an underside of the tray it is mounted on the tray support by complementary demountable formations, i.e. those which connect the tray to the tray support.

copending Application No. 15/755,084 discloses all the claim limitations as set forth above as well as the device wherein the complimentary formations may include any other known coupling mechanisms but does not specify at least one sprung locking pin.



It would have been obvious to one of ordinary skill in the art at the time of invention to provide a sprung locking pin as described by Wienfield et al. on the tray coupling device of copending Application No. 15/755,084 because such a sprung locking pin ensures proper centering and connection of two devices as would be desirable in the device of copending Application No. 15/755,084.


Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. 

The applicant argues that “The Advisory Action states that Wave Bioreactor “discloses that shelving allow movement of the tray and rocking mechanism at least partially outside the housing” (Advisory Action, emphasis added). Thus, the Advisory Action either (1) concedes that Wave Bioreactor does not disclose, teach or suggest relative movement between a tray and a mechanism for rocking, as expressly recited by amended Claim 1, or (2) overlooks such relative movement between a tray and a mechanism for rocking.
Clearly, Wave Bioreactor’s shelving moves the entire assembly out of the housing, and does not reasonably disclose, teach, or suggest any relative sliding motion between the tray and the tray support, and between the tray and the mechanism for rocking, as recited by amended Claim 1. Rather, the tray and the entire mechanism beneath the tray are moved together by Wave Bioreactor’s shelving.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that the examiner notes that while the Wave bioreactor shelving does not disclose movement of the tray relative to the mechanism for rocking this reference was not relied on for such a teaching.  The Andersson reference discloses this feature.  The Wave bioreactor reference was relied upon to show that movement at least partially outside of the housing is known and that upon such movement at least outside of the housing the tray may be separated and moved relative to the mechanism for rocking as is described by Andersson.

Applicant also argues that “The Advisory Action also asserts that because Andersson allegedly describes a detachable tray, the tray of Andersson is slidable.
The Advisory Action and the Office Action appear to interpret the term “slidable” in a very broad manner. In particular, the Advisory Action and the Office Action appear to have taken a position that any two components that can be separated or moved relative to each other are slidable relative to each other.
However, the Advisory Action and the Office Action overlook that the claims do not merely recite a tray slidable in any manner relative to the tray support. Rather, Claim 1 recites that the tray has complementary formations allowing a sliding movement. If the sliding merely arose from a mere lateral separation and any free movement of a tray relative to the tray support, the phrase “complementary formations allowing” would be superfluous.

Further, a comparison of the relative configuration of tray 40 and tray support 45 shown in Applicant’s FIGS. 6b and 6c consistently show that the tray 40 slides relative to tray support 45 while remaining secured to tray support 45. The separated configuration of FIG. 6d follows the secured sliding of tray 40 off of tray support 45, and does not result from an arbitrary detachment, separation, or merely removal in some manner of tray 40 from tray support 45.
Applicant acknowledges that limitations from the specification are not to be imported into the claims. However, Applicant’s arguments regarding the plain meaning of terms expressly recited by the claims, in view of the specification, does not require any importation. Rather, Applicant’s argument is that one skilled in the art would have understood the meaning of  “complementary formations allowing a sliding movement of the tray relative to the tray support” as not merely being an arbitrary separation, displacement, or relative motion of the tray relative to the tray support. Thus, the interpretation of the term “slidable” applied in the Advisory Action and the Office Action either (1) overlook other claimed subject matter further clarifying the meaning of the term, or (2) interpret the term unduly broadly in a manner not consistent with Applicant’s specification, contrary to MPEP § 2111.
Accordingly, even if Andersson, arguendo, describes a detachable tray, such a mere description of a detachable tray is not an express, implicit, or inherent disclosure of a tray having complementary formations allowing a sliding movement of the tray relative to the tray support, as recited by previously presented Claim 1.
secured sliding movement of the tray relative to the tray support. New Claims 16 and 17, respectively depending from Claims 1 and 10, recite that the complementary formations constrain the tray to remain slidably secured to the tray support during the secured sliding movement.”

It is noted that once again applicant argues against the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner maintains that Andersson discloses a tray which is slidable realative to the tray support.  The examiner however did not maintain that Andersson discloses complementary elements wich allow secured sliding of the tray and tray support.  The examiner instead relied on the teachings of Hasegawa which teaches such sliding elements.



Applicant also argues that “The Office Action acknowledges certain deficiencies of Hesse and asserts that one having ordinary skill in the art would have been motivated to modify the structure of Hesse to include a rocking device of Andersson, to provide slide-out shelves as described by Wave Bioreactor, and in view of a dovetail in the microscopy apparatus of Hasegawa. However, even if one having ordinary skill in the art would have had an apparent reason to make such modifications, which Applicant does not concede, one having ordinary skill in the art would not have arrived at 
Moreover, Hasegawa’s description of dovetails 256a and 256b for protruding portion 256 of Hasegawa’s tray that is part of a microscopic observation apparatus does not provide any reasonable disclosure, teaching, or suggestion of sliding of a tray relative to mechanism for rocking, and relative to the at least one of electrical parts and electronic control components of the bioreactor chamber, as recited by amended Claim 1.
Applicant acknowledges that Hasegawa’s apparatus does include a culture device, as a whole, Hasegawa’s apparatus is a culture observation (imaging and microscopy) apparatus (Hasegawa, Abstract, para. [0029], and throughout). One having ordinary skill in the art would not have reasonably understood Hasegawa’s apparatus to have been a biomanufacturing apparatus. The mere culture of cells auxiliary to microscopic observation or imaging of cell growth is not biomanufacturing. Thus, the mere fact that Hasegawa’s apparatus arguably includes a sliding tray does not provide an apparent reason for providing a tray that is configured to slide relative to the specific components of a biomanufacturing apparatus, and in particular, sliding relative to a mechanism for rocking or sliding relative to the at least one of electrical parts and electronic control components, as recited by amended Claim 1.
A rejection under 35 USC § 103 premised on a modification of references cannot be supported by any reason, or even merely a plausible reason. Rather, a rejection under 35 USC § 103 premised on a modification of references requires “an apparent reason to combine the known elements in the fashion claimed by the patent at issue” (KSR International Co. vs. Teleflex Inc., 550 U.S. 398, at 418, 2007, emphasis added).
Neither Wave Reactor’s description of sliding of the apparatus as a whole on a shelf, nor Hasegawa’s description of dovetails for particular components of microscopy or imaging apparatus raise 


It is noted that Andersson discloses a tray which is seperable from a tray support and a rocking mechanism and specifically notes that “It is of course possible to provide trays and intermediate plates with other types of co-operating elements to establish quick couplings.” (See Andersson [0023]).  This Andersson provides explicit motivation to one of ordinary skill utilize known types of “co-operating elements”  to couple the tray to the tray holder.  Hasegawa discloses known types of “co-operating elements”, i.e. dovetail and dovetail slot, which allow separation of a tray holding cell culture vessels to a device which moves said tray. While Hasegawa does not describe movement of the tray relative to a mechanism for rocking these features are taught by Andersson.  Applicant has not described why one of ordinary skill in the art would not be motivated to utilize a dovetail co-operating elements described by Hasegawa in the device of Andersson which specifically contemplates and requires known types of “co-operating elements” to connect the tray to the tray support and thus allow movement of the tray relative to the mechanism for rocking.
Furthermore the examiner notes dovetail couplings are very well known and are a form of secured slidable coupling which has been in use for hundreds, if not thousands of years, and one of ordinary skill in the art looking to provide co-operating elements as required by Andersson would be well apprised of using dovetail and other related slidable couplings.





Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/Primary Examiner, Art Unit 1799